Citation Nr: 0913078	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.    


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant did not serve on active duty.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines, which 
denied the appellant's claim for eligibility to VA benefits.                    


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.  

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.40, 3.341, 3.102, 3.159, 3.203 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not submitted acceptable evidence of qualifying military 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Nevertheless, the RO provided correspondence notifying the 
appellant how he should support such a claim in September 
2006, again in the administrative decision in November 2006, 
and thereafter in the October 2007 statement of the case.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  

Because the appellant has not submitted acceptable evidence 
of qualifying military service and since there is no 
additional and pertinent information to dispute the service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1) (2008).  This case 
hinges upon the threshold determination as to whether the 
appellant has the requisite qualifying service for purposes 
of VA benefits, and in this regard, the service department 
has verified that he has no service of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  No amount of 
notice from VA can change the appellant's legal status as 
certified to VA by the service department.  The legal outcome 
is clearly dictated by the existing law regardless of any 
further notice the appellant might receive.

VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Here 
the Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


II.  Basic eligibility for VA Benefits

The appellant claims that he is entitled to VA benefits based 
on his service with a unit with the United States Armed 
Forces in the Philippines, Northern Luzon (USAFIP-NL).  In 
support of his claim, he has submitted a certification from 
the Republic of the Philippines, Department of the National 
Defense, General Headquarters, Armed Forces of the 
Philippines, which certifies that his name was in the 
Approved Revised Reconstructed Guerrilla Roster of "B" Co., 
121st Inf. USAFIP-NL, and that he served from October 1944 to 
March 1946.   

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army. Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).  But see Pelea 
v. Nicholson, 19 Vet. App. 296 (2005) (discussing regulatory 
interplay between 38 C.F.R. §§ 3.41 and 3.203), vacated, 20 
Vet. App. 93 (2006) (per curiam order).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). Thus, if the United States service 
department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in October 2006 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The appellant has submitted the Republic of the Philippines, 
Department of the National Defense, Armed Forces of the 
Philippines, certification discussed above, as well as his 
written communications that describe his service.  However, 
this evidence does not satisfy the requirement of either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  See 38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently stated 
that a request for verification from the service department 
pursuant to 38 C.F.R. § 3.203 should include submission of 
evidence submitted by the appellant.  Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008).  Although there is no indication 
that the additional evidence submitted by the appellant has 
been reviewed by the service department, that evidence only 
shows that the appellant is a veteran of the Philippine 
government; it does not show the requisite service.  Another 
remand would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to notify the claimant in this case.  
Further development and further expenditure of VA's limited 
resources is not shown to be warranted here.

The appellant's own assertions as to his particular service 
fail to meet the requirements of 38 C.F.R. § 3.203(a) because 
the assertions do not constitute a document or a verification 
from a United States service department.  On the other hand, 
the United States service department's (i.e., the NPRC's) 
communications that failed to verify the alleged service are 
binding on VA.  38 C.F.R. § 3.203; Duro, supra.  The service 
department has determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the United States Armed Forces.  
Moreover, the certificates that he submitted do not show the 
type of service needed as a prerequisite for entitlement to 
VA benefits.  The appellant did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer basic eligibility for VA benefits.  Thus, the 
Board must deny the appellant's claim for entitlement to VA 
benefits on the basis of a lack of legal merit or lack of 
entitlement under the law.   Sabonis, supra.     


ORDER

The appellant does not have basic eligibility for VA 
benefits, and the appeal is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


